DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The claims filed 02/27/2019 have been entered and fully considered.  Claims 1-14 are pending and examined herein.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0072895 A1 (“Becker”).
Regarding claims 1 and 11
After the system is started, valves 28 and 30 are closed, valve 36 is opened, and compressor 14 is set to a predetermined diagnostic speed ([0017]).  The air flow meter measures a flow rate of air passing therethrough and the controller makes a determination of an amount of leakage based on the measurement ([0017]-[0018]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0072895 A1 (“Becker”) in view of JP 2017-021964 A (“Tamaru”).
Regarding claim 5, Becker discloses the method of claim 1.  Becker discloses back-pressure valve 28 and by-pass valve 30 are closed so that there is no air flow 
Tamaru discloses a fuel cell system and the concept of determining if there is an air leakage and a fuel leakage (Abstract; [0006], [0008]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the method of Becker on the anode system as well as the cathode system to determine if there is a fuel leakage in addition to an air leakage because Tamaru teaches it is known to determine both and fuel and air leakages lead to an output value of the fuel cell being lowered ([0008]).  In this combination, the hydrogen regulator is configured to allow supply of hydrogen into an anode and prevent the hydrogen from being released from the anode, when a signal for turning on the fuel cell stack is obtained (during the leak detection).
Regarding claim 6, modified Becker discloses the method of claim 5.  Becker teaches the fuel cell system may be provided on a vehicle and the diagnostic for determining leakage may be performed, for example, at a stop light ([0021]).  Therefore, in order to resume motion of the vehicle, the air would need to be released from the cathode and the fuel would need to be released from the anode.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have released the air from the cathode and the fuel from the anode upon a normal sealing state determination in order for the vehicle to move.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0072895 A1 (“Becker”) in view of US 2013/0149620 A1 (“Fabian”).
Regarding claims 7-8, Becker discloses the method of claim 1.  Becker does not expressly disclose after determining the sealing state of the fuel cell stack, operating, by the controller, a hydrogen regulator to increase an amount of hydrogen supplied into an anode, in response to determining that the fuel cell stack is in an abnormal sealing state, wherein the hydrogen regulator is configured to regulate the hydrogen supplied into the anode.
Fabian discloses a method for operating a fuel cell system comprising the steps of detecting a purge condition S100, initiating a purge S200, detecting a purge completion condition S300, and ceasing the purge S400 (Abstract; Fig. 2; [0028]).  The detecting a purge condition may include measuring a parameter indicative of ambient air in the system ([0029]).  In one embodiment, ambient air is purged through the fuel cell arrangement and through the fuel cell purge valve (FCPV).  The fuel cell system is preferably pressurized by a pump or fuel generation, wherein the system is purged when the internal pressure reaches a purge pressure threshold.  Fabian teaches purging ambient air from the fuel cell system prevents oxidizing agents from degrading the fuel cell anodes and improves the fuel cell lifespan ([0004]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the concept of purging ambient air from the fuel cell system as taught by Fabian to prevent oxidizing agents from degrading the fuel cell anodes and improve the fuel cell lifespan.
Regarding claim 9, modified Becker discloses the method of claim 9.  Fabian teaches detecting a purge condition S100, such as a sensor that functions to detect the presence of ambient air in the fuel stream ([0029]-[0032]), and performing the purge until a purge completion condition is met S300 ([0039]-[0045]).  It is noted that the instant claim does not define what differentiates a normal sealing state and an abnormal sealing state.  Therefore, the normal sealing state is interpreted as when a shorter purge is necessary based on the purge completion condition and the abnormal sealing state is interpreted as when a longer purge is necessary based on the purge completion condition.


Allowable Subject Matter
Claims 2-4, 10, and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 2 and 12 recite “wherein the fuel cell stack is determined to be in a normal sealing state when the flow rate of the air is greater than or equal to a preset threshold value and in an abnormal sealing state when the flow rate of the air is less than the preset threshold value.”  Whereas US 2014/0072895 A1 (“Becker”) teaches determining that a leakage occurs when a leakage value exceeds a predefined threshold ([0018]).  The prior art either alone or in combination does not fairly teach or 
Claim 10 recites “performing, by the controller, safety control to temporarily connect a resistor to the fuel cell stack to reduce high electric potential generated in the fuel cell stack, in response to determining that the fuel cell stack is in an abnormal sealing state.”  US 2003/0198845 A1 (“Nakanishi”) discloses a fuel cell system comprising a second interrupter 40 in which a short circuiting switch 41 short-circuits or does not short-circuit the output terminals 25, 26 of the FC stack 20 through a resistor 42 (Fig. 1; [0028]).  The FC stack is short-circuited in response to a load request being zero (Fig. 4; [0039]).  US 2016/0141677 A1 teaches stopping the generation of power when a hydrogen leakage is detected (Abstract).  The prior art either alone or in combination does not fairly teach or suggest the method of claim 10 comprising “performing, by the controller, safety control to temporarily connect a resistor to the fuel cell stack to reduce high electric potential generated in the fuel cell stack, in response to determining that the fuel cell stack is in an abnormal sealing state” wherein “a flow rate of air supplied into a cathode after an air regulator configured to regulate the air supplied into the cathode is opened; and determining, by the controller, a sealing state of the fuel cell stack, based on the obtained flow rate of the air.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727